EX-10 7 atempagree.htm EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT



 

AGREEMENT

made and entered into in Seattle, Washington, by and between MICROVISION, Inc.
(the "Company"), a Delaware corporation with its principal place of business in
Seattle, Washington, and Alexander Y. Tokman ("Executive"), effective as of the
7th day of April, 2009.



 

WHEREAS

, subject to the terms and conditions hereinafter set forth, the Company wishes
to employ Executive as its President and Chief Executive Officer and Executive
wishes to accept such employment;



 

NOW, THEREFORE

, in consideration of the foregoing premises and the mutual promises, terms,
provisions and conditions set forth in this Agreement, the parties hereby agree:



 

1. Employment. Subject to the terms and conditions set forth in this Agreement,
the Company hereby offers, and Executive hereby accepts, employment.

 

2. Term. Subject to earlier termination as hereafter provided, Executive's
employment hereunder shall be for a term of three (3) years, commencing as of
the effective date of this Agreement, and ending on April 7, 2012, ("Employment
Term"), subject to earlier termination as set forth in Section 5 below.
Following the expiration of the Employment Term, this Agreement shall be
automatically renewed for successive one (1) year periods ("Renewal Term")
unless, at least ninety (90) days prior to the expiration of the Employment Term
or the then current Renewal Term, either party provides the other with written
notice of intention not to renew, in which case this Agreement shall terminate
as of the end of the Employment Term or the Renewal Term, as applicable. If this
Agreement is renewed, the terms of this Agreement during any Renewal Term shall
be the same as the terms in effect immediately prior to such renewal (including
but not limited to, the provisions set forth in Sections 4 and 5 below), subject
to any changes or modifications as mutually may be agreed between the Parties as
evidenced in a written instrument signed by both the Company and Executive.
"Term" as used in this Agreement without further modification shall mean the
Employment Term together with any Renewal Term.

 

3. Capacity and Performance.

 

a. During the Term, Executive shall serve the Company as its President and Chief
Executive Officer, reporting to the Company's Board of Directors (the "Board").
In addition, and without further compensation, Executive may also serve as a
member of the Board. In addition, Executive may also serve as a director and/or
officer of one or more of the Company's Affiliates, if so elected or appointed
from time to time.

 

b. During the Term, Executive shall be employed by the Company on a full-time
basis and shall perform such duties as are intrinsic to his position and such
other duties and responsibilities on behalf of the Company and its Affiliates as
may reasonably be designated from time to time by the Board or by its designees.

 

c. During the Term, Executive shall devote his full business time and his best
efforts, business judgment, skill and knowledge exclusively to the advancement
of the business and interests of the Company and its Affiliates and to the
discharge of his duties and responsibilities hereunder. Executive shall not
actively engage in any other business activity during the Term, but may
participate in industry, trade, professional, charitable and community
activities and manage personal investments so long as such activities, either
individually or in the aggregate, do not conflict with the interests of the
Company and its Affiliates or interfere with the discharge of Executive's
responsibilities to the Company and its Affiliates. Executive may serve on the
boards of directors of other companies only with the prior express permission of
the Board. The Board has given its permission for Executive to serve on the
Board of Endra, Inc.

 

4. Compensation and Benefits. As compensation for all services performed by
Executive under and during the Term and subject to performance of Executive's
duties and of the obligations of Executive to the Company and its Affiliates,
pursuant to this Agreement or otherwise:

 

a. Base Salary. Beginning with the effective date of this Agreement, the Company
shall pay Executive a base salary at the rate of Three Hundred Forty Seven
Thousand Two Hundred Eighty Eight Dollars ($347,288) per year ("Base Salary"),
payable in accordance with the payroll practices of the Company for its
executives and subject to annual review by the Board or a committee thereof and
to such increases as the Board or a committee thereof, in its sole discretion,
may from time to time determine. No decreases may be made in Executive's Base
Salary without prior written consent by Executive.

 

b. Bonus Compensation. During the Term, Executive will be eligible for an annual
bonus opportunity (the "Bonus") at a level commensurate with his position and
responsibilities as Chief Executive Officer of the Company, as reasonably
determined by the Board or a committee thereof. The Parties agree that the
target equivalent of such Bonus will be no less than 50% of the Base Salary. The
actual amount of the payment under any Bonus shall be determined by the Board or
a committee thereof, based on its assessment, in its sole discretion, of
Executive's performance and that of the Company against appropriate and
reasonably attainable goals established by the Board or a committee thereof
after consultation with Executive, in the calendar year following the
performance year. To the extent consistent with bonus opportunities (and
payments thereunder) awarded to other executive officers of the Company whose
compensation is subject to Section 162(m) of the Code, the Board or a committee
thereof may structure any Bonus for Executive with the intent that it comply
with the performance-based compensation exception requirements under Section
162(m), provided that the target equivalent of the Bonus shall not go below 50%
of the Base Salary. If so determined by the Board or a committee thereof, after
soliciting Executive's input, Bonus compensation may be paid (i) in cash and/or
in equity or (ii) in such form (cash or equity or a combination thereof) as
Executive may elect, subject to such limitations on any such election as the
Board or a committee thereof may impose. Any Bonus compensation earned by
Executive shall be paid to Executive in the calendar year following the
performance year, no later than bonus payments to other Executives and in all
events by December 31 of such following year.

 

c. Long Term Incentives. During the Term, Executive will be eligible for stock
or stock-based awards ("Stock Awards") at a level commensurate with his position
and responsibilities as Chief Executive Officer of the Company, as reasonably
determined by the Board or a committee thereof, each such award to be made under
the Company's 2006 Equity Incentive Plan or any successor thereto. Subject to
the terms of such Plan, the Board or a committee thereof shall have the
discretion to determine (i) the type of each Stock Award (e.g., stock option,
restricted stock or restricted stock unit); (ii) the number and shares subject
to each Stock Award; (iii) the performance conditions, if any, and other vesting
terms applicable to each Stock Award; and (iv) all other terms of each Stock
Award; provided, that except as the Board or a committee thereof and Executive
may otherwise agree, Stock Awards during the Term shall be granted on a basis,
as determined by the Board or a committee thereof, that is reasonably calculated
to meet the objectives described in Exhibit A hereto.

d. Vacations. During the Term, Executive shall be entitled to four (4) weeks of
paid vacation per year to be taken at such times and intervals as shall be
determined by Executive, subject to the reasonable business needs of the
Company. Vacation shall otherwise be governed by the policies of the Company, as
in effect from time to time; provided, however, that nothing in Company policy
or practice shall prevent Executive from receiving pay for accrued but unused
vacation at the time of Executive's termination from employment pursuant to the
terms of this Agreement.

 

e. Other Benefits. During the Term and subject to any contribution therefore
generally required of employees of the Company, Executive shall be entitled to
participate in any and all employee benefit plans from time to time in effect
for employees of the Company generally, except to the extent such plans provide
a category of benefit (for example, but without limitation, severance) otherwise
provided to Executive pursuant to this Agreement. Such participation shall be
subject to the terms of the applicable plan documents and generally applicable
Company policies. The Company may alter or terminate its employee benefit plans
at any time, as it, in its sole judgment, determines to be appropriate.

 

f. Business Expenses. The Company shall pay or reimburse Executive for all
reasonable business expenses incurred or paid by Executive in the performance of
his duties and responsibilities hereunder, subject to such policies as may be
established by the Company from time to time, any maximum annual limit or other
restrictions on such expenses and to provision of such reasonable substantiation
and documentation as may be specified by the Company from time to time. Any such
payment or reimbursement that could constitute "nonqualified deferred
compensation" subject to Section 409A of the Code shall be subject to the
requirements that: (i) the amount of expenses eligible for payment or
reimbursement during any calendar year may not affect the expenses eligible for
payment or reimbursement in any other taxable year, (ii) the payment or
reimbursement must be made, if at all, not later than December 31 of the
calendar year following the calendar year in which the expense was incurred, and
(iii) any right that Executive may have to reimbursement shall in no event be
subject to liquidation or exchange for any other benefit.

 

5. Termination of Employment and Severance Benefits. Notwithstanding the
provisions of Section 2 hereof, Executive's employment hereunder shall terminate
prior to the expiration of the Term under the following circumstances:

 

a. Death. In the event of Executive's death during the Term, Executive's
employment hereunder shall immediately and automatically terminate. In such
event, the Company shall pay to Executive's designated beneficiary or, if no
beneficiary has been designated by Executive, to his estate: (i) any earned and
unpaid Base Salary, payable on the Company's next regular pay day following
termination, (ii) any vacation time earned but not used through the date of
termination, payable on the Company's next regular pay day following the
termination, (iii) any bonus compensation earned for the Bonus Year preceding
that in which the termination occurs and unpaid on the date of termination
("Awarded Bonus"), payable in accordance with Section 4.b hereof, (iv) subject
to Section 4(f) above, any reimbursable business expenses incurred by Executive
but not yet reimbursed on the date of termination, provided that such expenses
and required substantiation and documentation are submitted within sixty (60)
days of termination, with reimbursement being made promptly after receipt of
documentation (amounts provided in (i) through (iv), "Final Payment"); and (v)
payment for a pro-rata portion of Executive's Bonus for the Bonus Year in which
the termination occurs in the event that bonuses are paid to other officers of
the Company for the same Bonus Year and provided that the timing of such
pro-rata bonus payment will be made in the same form of consideration and at the
same time as the bonus payments made to other officers. The Company shall also
make provision, in a manner consistent with Section 409A of the Code, such that
for a period of up to eighteen (18) months following Executive's death
Executive's surviving spouse, if any, and his surviving dependents, if any, if
they are eligible for and elect continuation of health coverage pursuant to the
so-called "COBRA" coverage- continuation provisions applicable to the Company's
group health plan, shall be required to contribute to such coverage only so much
as they would have contributed for comparable family coverage had Executive
continued to be employed. The Company shall have no further obligations to
Executive.

 

b. Disability.

 

i. To the extent permitted by applicable law, the Company may terminate
Executive's employment hereunder, upon notice to Executive, in the event that
Executive becomes disabled during his employment hereunder through any illness,
injury, accident or condition of either a physical or psychological nature and,
as a result, is unable to perform substantially all of his duties and
responsibilities hereunder, with or without reasonable accommodation as required
by law, for a period of more than one hundred twenty (120) days during any
period of three hundred and sixty-five (365) consecutive calendar days. In the
event of such termination, the Company shall pay Executive the Final Payment and
payment for a pro-rata portion of Executive's Bonus for the Bonus Year in which
the termination occurs in the event that bonuses are paid to other officers of
the Company for the same Bonus Year and provided that the timing of such pro-
rata bonus payment will be made in the same form of consideration and at the
same time as the bonus payments made to other officers. The Company shall also
make provision, in a manner consistent with Section 409A of the Code, such that
for a period of up to eighteen (18) months following such termination Executive
and his family members, to the extent they are eligible for and elect
continuation of health coverage (including pursuant to the so-called "COBRA"
coverage-continuation provisions applicable to the Company's group health plan),
shall be required to contribute to such coverage only so much as they would have
contributed for comparable family coverage had Executive continued to be
employed. The Company shall have no further obligations to Executive.

ii. Prior to termination as provided at clause i. above, the Board may designate
another employee to act in Executive's place during any period of Executive's
disability. Notwithstanding any such designation, Executive shall continue to
receive the compensation and benefits in accordance with Sections 4.a through
4.d and benefits in accordance with Section 4.e, to the extent permitted by the
then-current terms of the applicable benefit plans, until Executive becomes
eligible for disability income benefits under the Company's disability income
plan or until the termination of his employment, whichever shall first occur.

 

iii. While receiving disability income payments under the Company's disability
income plan, Executive shall not be entitled to receive any Base Salary under
Section 4.a hereof, but shall continue to participate in Company benefit plans
in accordance with Section 4.e and the terms of such plans, until the
termination of his employment.

 

iv. If any question shall arise as to whether during any period Executive is
disabled through any illness, injury, accident or condition of either a physical
or psychological nature so as to be unable to perform substantially all of his
duties and responsibilities hereunder, a determination of whether Executive has
a disability shall be made by Executive's health care provider. In the event the
Company questions the medical opinion of Executive's health care provider, the
Company may require Executive to obtain a second opinion from a different health
care provider chosen by the Company at its own expense. If there is a conflict
between the opinion of Executive's health care provider and the opinion of the
Company's selected health care provider, the Company may require Executive to
obtain a third opinion from a health care provider jointly approved by the
Company and Executive at the Company's expense, and this third opinion shall be
binding on Executive and the Company. Any such determination of disability under
this Section 5.b.iv is not intended to alter any benefits any party may be
entitled to receive under any long-term disability insurance policy carried by
either the Company or Executive with respect to Executive, which benefits shall
be governed solely by the terms of any such insurance policy. If the Executive
fails to submit to a medical examination at the request of the Company as
provided above, the Company's determination of the issue shall be binding on
Executive.

 

c. By the Company for Cause. The Company may terminate Executive's employment
hereunder for Cause at any time upon notice to Executive setting forth in
reasonable detail the nature of such Cause. The following, as determined by the
Board in its reasonable judgment, shall constitute Cause for termination: (i)
Executive's repeated willful failure to perform, or gross negligence in the
performance of, his duties and responsibilities to the Company or any of its
Affiliates; (ii) fraud, embezzlement or other dishonesty with respect to the
Company or any of its Affiliates; (iii) breach of any of his obligations under
Section 7, 8 or 9 hereof or (iv) commission of a felony or other crime involving
moral turpitude. Upon termination of Executive's employment hereunder for Cause,
the Company shall have no further obligations to Executive other than to pay
Executive the Final Payment.

 

d. By the Company Other than for Cause. The Company may terminate Executive's
employment hereunder other than for Cause at any time upon notice to Executive.
In the event of such termination during the Employment Term or a Renewal Term,
then, the Company (i) shall pay Executive (A) the Final Payment and (B)
severance pay in an amount equal to eighteen (18) months of Base Salary, at the
rate in effect at the date of termination, plus an amount equal to (I)
Executive's target Bonus amount for the year of termination, or (II) if no such
target has been fixed for the year of termination, the actual bonus paid or
payable to Executive for the most recently completed fiscal year of the Company
for which an annual bonus was paid or is payable to Executive; provided, that in
the case of any termination under this subsection (d) occurring after December
31, 2009, in lieu of the amount described in (I) above there shall be paid to
Executive the actual bonus paid or payable to him for the most recently
completed fiscal year of the Company for which an annual bonus was paid or is
payable to him; and (ii) shall continue, while Executive is receiving severance
pay hereunder, to contribute to the premium cost of participation by Executive
and his eligible dependents in the Company's group medical and dental plans,
provided that Executive is entitled to continue such participation under
applicable law and plan terms and pays the remainder of the premium cost from
month to month in accordance with the schedule established by the Company. Any
obligation of the Company to Executive under clause (i) or (ii) hereof, however,
shall be reduced by any other payments from the Company to which Executive is
entitled as a result of termination (exclusive of any Final Payment due) and is
conditioned on Executive signing and delivering to the Company, not later than
the earlier of (i) sixty (60) days after termination of employment or (ii) the
deadline for consideration and execution thereof specified in the form of
release of claims attached hereto as Exhibit B, together with the end of any
applicable revocation period (the "Release Deadline"), a release in such form
(the "Employee Release"). Severance pay and Target Bonus to which Executive is
entitled hereunder shall be payable pro-rata at the Company's regular payroll
periods during the eighteen (18) month period immediately following termination
of Executive's employment, with the first payment being made on the Company's
next regular payday following the Release Deadline, but retroactive to the next
business day following the date of termination of employment; provided, that no
payment will be made prior to the effective date of the Employee Release in the
form attached hereto as Exhibit B and that if at the relevant time Executive is
a Specified Employee, so much of the amounts payable hereunder as constitutes
nonqualified deferred compensation subject to Section 409A of the Code and that
would be payable during the six-month period following Executive's termination
shall instead be accumulated and paid in a single sum upon the day after the
conclusion of such six-month period.

 

e. By Executive for Good Reason. Executive may terminate his employment
hereunder for Good Reason provided that (A) he give notice to the Company within
ninety (90) days of the initial occurrence of the event or condition
constituting Good Reason, setting forth in reasonable detail the nature of such
Good Reason; (B) the Company fails to cure within thirty (30) days following
such notice; and (C) Executive terminates his employment within thirty (30) days
following the end of the thirty (30)-day cure period (if the Company fails to
cure). The following shall constitute Good Reason for termination by Executive:
(i) failure of the Company to continue Executive in the position of Chief
Executive Officer; (ii) substantial diminution in the nature and scope of
Executive's responsibilities, duties, authority, and reporting up requirements
of Executive, provided, however, that the Company's failure to continue
Executive's appointment or election as a director or officer of one of the
Company's Affiliates and any diminution of the business at the Company or any of
its Affiliates shall not constitute "Good Reason"; (iii) material failure of the
Company to provide Executive with the Base Salary and benefits in accordance
with the terms of Section 4 hereof; or (iv) relocation of Executive's office
more than thirty-five (35) miles from the then- current location of the
Company's principal offices without his consent. In the event of termination in
accordance with this Section 5.e during the Employment Term or Renewal Term,
then Executive will be entitled to the same pay and benefits he would have been
entitled to receive had Executive been terminated by the Company other than for
Cause in accordance with Section 5.d above; provided that Executive satisfies
all conditions to such entitlement, including without limitation the timely
signing of an effective Employee Release in the form attached hereto as Exhibit
B, in accordance with the requirements set forth in Section 5.d.

 

f. By Executive Other than for Good Reason. Executive may terminate his
employment hereunder at any time upon sixty (60) days' notice to the Company. In
the event of termination by Executive pursuant to this Section 5.f, the Board
may elect to waive the period of notice, or any portion thereof, and, if the
Board so elects, the Company will pay Executive the Base Salary for the notice
period (or for any remaining portion of the period) and the Final Payment. The
Company shall have no further obligation to Executive.

 

g. Upon a Change of Control.

 

i. If a Change of Control occurs and the Company terminates Executive's
employment hereunder other than for Cause during the Employment Term or Renewal
Term and within two (2) years following such Change of Control or Executive
terminates his employment hereunder for any reason during the Employment Term or
Renewal Term and within two (2) years following such Change of Control, then, in
lieu of any payments to or on behalf of Executive under Section 5.d or 5.e
hereof, the Company, in addition to providing Executive the Final Payment, (A)
shall pay Executive an amount equal to two times the sum of one year of Base
Salary at the rate in effect at the date of termination or, if higher, on the
date of the Change of Control plus a payment equal to the Target Bonus for which
Executive is eligible, which amount shall be payable in a single lump sum within
ten (10) business days following the later of the effective date of the Employee
Release in the form attached hereto as Exhibit B or the date it is received by
the Company and (B) shall pay the full cost of Executive's continued
participation in the Company's group health and dental plans for two years or,
if less, for so long as Executive remains entitled to continue such
participation under applicable law. In addition, 100% of those Options which are
not exercisable, and which have not been exercised and have not expired or been
surrendered or cancelled, shall become exercisable upon such termination and
shall otherwise be and remain exercisable in accordance with the terms of the
Options subject to the Option Agreement. The obligations of the Company
hereunder, however, other than for the Final Payment, if any, are subject to
Executive signing a timely and effective Employee Release in the form attached
hereto as Exhibit B in accordance with the rules specified in subsection (d)
above. Notwithstanding the generality of the foregoing, (i) if the Change of
Control is not a "change in control event" (as that term is defined at Section
1.409A-3(i)(5) of the Treasury Regulations), so much of the amounts described in
this paragraph as does not exceed the amounts that would have been payable to
Executive under Section 5.d. or Section 5.e., as the case may be, had
termination occurred prior to the Change of Control, and that constitutes
nonqualified deferred compensation subject to Section 409A of the Code, shall be
paid in the same manner and on the same schedule as described in Sections 5.d.
and 5.e., and (ii) if at the relevant time Executive is a Specified Employee, so
much of the amounts payable hereunder as constitutes nonqualified deferred
compensation subject to Section 409A of the Code and that would be payable
during the six-month period following Executive's termination shall instead be
accumulated and paid in a single lump sum upon the day after the conclusion of
such six-month period.

 

ii. Certain Additional Payments by the Employer.

 

(A) Payments under this Agreement shall be made without regard to whether the
deductibility of such payments (or any other payments or benefits to or for the
benefit of Executive) would be limited or precluded by Section 280G of the Code
("Section 280G") and without regard to whether such payments (or any other
payments or benefits) would subject Executive to the federal excise tax levied
on certain "excess parachute payments" under Section 4999 of the Code (the
"Excise Tax"). If any portion of the payments or benefits to or for the benefit
of Executive (including, but not limited to, payments and benefits under this
Agreement but determined without regard to this paragraph) constitutes an
"excess parachute payment" within the meaning of Section 280G (the aggregate of
such payments being hereinafter referred to as the "Excess Parachute Payments"),
the Company shall promptly pay (and to the extent practicable, no later than ten
(10) days prior to the date Executive is required to make any Excise Tax payment
to the Internal Revenue Service) to Executive an additional amount (the
"gross-up payment") that after reduction for all taxes (including but not
limited to the Excise Tax) with respect to such gross-up payment equals the
Excise Tax with respect to the total of the Excess Parachute Payments and the
Gross-Up Payment. In no event shall the gross-up payment be made later than by
the deadline specified in the regulations under Section 409A of the Code for the
payment of gross-up amounts.

 

(B) The determination as to whether Executive's payments and benefits include
Excess Parachute Payments and, if so, the amount of such payments, the amount of
any Excise Tax owed with respect thereto, and the amount of any gross-up payment
shall be made at the Company's expense by PricewaterhouseCoopers LLP or by such
other certified public accounting firm as the Committee may designate prior to a
Change of Control (the "accounting firm"). Notwithstanding the foregoing, if the
Internal Revenue Service shall assert an Excise Tax liability that is higher
than the Excise Tax (if any) determined by the accounting firm, the Company
shall, promptly (and to the extent practicable, no later than ten (10) days
prior to the date Executive is required to make any Excise Tax payment to the
Internal Revenue Service) augment the gross-up payment to address such higher
Excise Tax liability.

 

iii. "Change of Control" means the occurrence of any of the following events
after the effective date hereof:

 

(A) The acquisition by any Person or group of the ultimate beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Securities Exchange Act
of 1934, as amended (the "Exchange Act")) of more than 50% of the then
outstanding securities of the Company entitled to vote generally in the election
of directors; excluding, however, the following: (i) any acquisition directly
from the Company (other than any acquisition by virtue of the exercise of an
exercise, conversion or exchange privilege unless the security being so
exercised, converted or exchanged was itself acquired directly from the
Company); (ii) any acquisition by the Company; (iii) any acquisition by an
employee benefit plan (or related trust) sponsored or maintained by the Company
or by any corporation controlled by the Company; (iv) any acquisition by
Executive, by all Executive Related Party (as defined herein) or by a group of
which the Executive is a member; or (v) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
this subsection g.(iii)(A); or

 

(B) Individuals who, as of the date hereof, constitute the Board (the "Incumbent
Board") cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election, by the Company's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

(C) A reorganization, recapitalization, merger or consolidation (a "Corporate
Transaction") of the Company, unless (i) securities representing more than 50%
of the then outstanding securities entitled to vote generally in the election of
directors of the Company or the corporation resulting from or surviving such
Corporate Transaction (or the ultimate parent of the Company or such corporation
after such Corporate Transaction) are beneficially owned subsequent to such
Corporate Transaction by the Person or Persons who were the beneficial owners of
the outstanding securities of the Company entitled to vote generally in the
election of directors immediately prior to such Corporate Transaction, in
substantially the same proportions as their ownership immediately prior to such
Corporate Transaction, (ii) no Person (excluding any corporation resulting from
such Corporate Transaction or any employee benefit plan (or related trust) of
the Company of such corporation resulting from such Corporate Transaction)
ultimately beneficially owns, directly or indirectly, more than 50% of the then
outstanding securities entitled to vote generally in the election of directors
of the Company or the corporation resulting from or surviving such Corporate
Transaction (or the ultimate parent of the Company or such corporation after
such Corporate Transaction) except to the extent that such ownership existed
prior to the Corporate Transaction; and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Corporate
Transaction were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Corporate Transaction; or

 

(D) The sale, transfer or other disposition of all or substantially all of the
assets of the Company; or

 

(E) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

For purposes of this definition, securities entitled to vote generally in the
election of directors that are issuable upon exercise of an exercise, conversion
or exchange shall be deemed to be outstanding. In addition, for purposes of this
definition, the following terms have the meanings set forth below:

 

A Person shall be deemed to be the "owner" of any securities of which such
Person would be the "beneficial owner," as such term is defined in Rule 13d-3
promulgated by the Securities and Exchange Commission under the Exchange Act.

 

"Person" has the meaning used in Section 13.d of the Exchange Act, except that
"Person" does not include (i) the Executive, an Executive Related Party, or any
group of which Executive or Executive Related Party is a member, or (ii) the
Company or a wholly owned subsidiary of the Company or an employee benefit plan
(or related trust) of the Company or of a wholly owned subsidiary.

 

An "Executive Related Party" means any affiliate or associate of Executive other
than the Company or a subsidiary of the Company. The terms "affiliate" and
"associate" have the meanings given in Rule 12b-2 under the Exchange Act; the
term "registrant" in the definition of "associate" means, in this case, the
Company.

 

6. Effect of Termination. The provisions of this Section 6 shall apply to
termination of employment pursuant to Section 5 or otherwise.

 

a. Payment by the Company in accordance with the applicable termination
provision of Section 5, if any, shall constitute the entire obligation of the
Company to Executive. Executive shall promptly give the Company notice of all
facts necessary for the Company to determine the amount and duration of its
obligations in connection with any termination pursuant to Section 5.d, 5.e or
5.g hereof.

 

b. Except for medical and dental plan coverage continued pursuant to Section
5.d, 5.e or 5.g hereof, benefits shall terminate pursuant to the terms of the
applicable benefit plans based on the date of termination of Executive's
employment without regard to any payments to Executive following such date of
termination.

 

c. Provisions of this Agreement shall survive expiration of the Employment Term
and any termination hereunder if so provided herein or if necessary or desirable
to accomplish the purposes of other surviving provisions, including without
limitation the obligations of Executive under Sections 7, 8 and 9 hereof. The
obligation of the Company to make payments to or on behalf of Executive under
Section 5.d, 5.e or 5.g hereof is expressly conditioned upon Executive's
continued full performance of obligations under Sections 7, 8 and 9 hereof.
Executive recognizes that, except as expressly provided in Section 5.d, 5.e or
5.g no compensation is earned after termination of employment.

 

7. Confidential Information.

 

a. Executive acknowledges that the Company and its Affiliates continually
develop Confidential Information, that Executive may in the future develop
Confidential Information for the Company or its Affiliates and that Executive
has in the past and may in the future learn of Confidential Information during
the course of employment. Executive will comply with the policies and procedures
of the Company and its Affiliates for protecting Confidential Information and
shall not use or disclose to any Person (except as required by applicable law or
for the proper performance of his duties and responsibilities to the Company and
its Affiliates hereunder) any Confidential Information obtained by Executive
incident to his employment or other association with the Company or any of its
Affiliates. Executive understands that this restriction shall continue to apply
after his employment terminates, regardless of the reason for such termination.

 

b. All documents, records, tapes and other media of every kind and description
relating to the business, present or otherwise, of the Company or its Affiliates
and any copies, in whole or in part, thereof (the "Documents"), whether or not
prepared by Executive, shall be the sole and exclusive property of the Company
and its Affiliates. Executive shall safeguard all Documents and shall surrender
to the Company at the time his employment terminates, or at such earlier time or
times as the Board or its designee may specify, all Documents then in
Executive's possession or control.

 

8. Assignment of Rights to Intellectual Property.

 

a. Executive shall promptly and fully disclose all Intellectual Property to the
Company. Executive hereby assigns and agrees to assign to the Company (or as
otherwise directed by the Company) Executive's full right, title and interest in
and to all Intellectual Property. Executive agrees to execute any and all
applications for domestic and foreign patents, copyrights or other proprietary
rights and to do such other acts (including without limitation the execution and
delivery of instruments of further assurance or confirmation) requested by the
Company to assign the Intellectual Property to the Company and to permit the
Company to enforce any patents, copyrights or other proprietary rights to the
Intellectual Property. Executive will not charge the Company for time spent in
complying with these obligations. All copyrightable works that Executive creates
shall be considered "work made for hire."

 

b. For purposes of this Agreement, "Intellectual Property" means inventions,
discoveries, developments, methods, processes, compositions, works, concepts and
ideas (whether or not patentable or copyrightable or constituting trade secrets)
conceived, made, created, developed or reduced to practice by Executive (whether
alone or with others, whether or not during normal business hours or on or off
Company premises) during Executive's employment; provided, however, that the
Company shall have no rights to any invention for which no equipment, supplies,
facilities or trade secret information of the Company was used and which was
developed entirely on Executive's own time, unless (a) the invention relates (i)
directly to the business of the Company or (ii) to the Company's actual or
demonstrably anticipated research or development; or (b) the invention results
from any work performed by Executive for the Company.

 

9. Restricted Activities. Executive agrees that some restrictions on his
activities during and after his employment are necessary to protect the
goodwill, Confidential Information and other legitimate interests of the Company
and its Affiliates:

 

a. While Executive is employed by the Company and for the eighteen (18) month
period immediately following termination of his employment with the Company (the
"Non-Competition Period"), Executive shall not, directly or indirectly, whether
as owner, partner, investor, consultant, agent, employee, co-venturer or
otherwise, compete with the Company anywhere worldwide. Specifically, but
without limiting the foregoing, Executive agrees not to engage in any manner of
any activity that is directly or indirectly competitive or potentially
competitive with the business of the Company as conducted at any time during
Executive's employment. For the purposes of this Section 9, the business of the
Company shall include all Products and Executive's undertaking shall encompass
all items, products and services that may be used in substitution for Products.
The foregoing, however, shall not prevent Executive's passive ownership of two
percent (2%) or less of the equity securities of any publicly traded company.

 

 b. Executive agrees that, during his employment with the Company, in addition
to complying with the limitations of Section 3.c., he will not undertake any
outside activity, whether or not competitive with the business of the Company or
its Affiliates, that could reasonably give rise to a conflict of interest or
otherwise interfere with his duties and obligations to the Company or any of its
Affiliates and that would not otherwise be prohibited under Section 3.c.

c. Executive further agrees that while he is employed by the Company and for
twelve (12) months following termination of his employment (the "Non-
Solicitation Period"), Executive will not solicit any employee of the Company or
encourage any customer or vendor of the Company to terminate or diminish its
relationship with the Company, or, in the case of a customer, to conduct with
any Person any business or activity which such customer conducts with the
Company. It shall not be a violation of this Agreement for Executive to hire,
interview, recruit or otherwise discuss employment or other business
relationship with any employee of the Company that (i) has been given notice of
involuntary termination by the Company, or (ii) response to a general
advertisement or otherwise initiates contact with Executive for purposes of
seeking employment or other business relationship. For purposes of this
Agreement, an employee or customer of the Company is any Person who was a
current employee or customer of the Company at the time Executive's employment
with the Company ended.

 

For purposes of this Section 9, "Company" shall include Affiliates of the
Company with which Executive has had involvement in the course of his employment
or about which Affiliate or Affiliate's activities he has acquired or received
any Confidential Information until a Change of Control has occurred, after such
time Company shall not be broadened to include any new Affiliates.

 

10. Notification Requirement. Until the conclusion of the Non- Competition
Period, Executive shall give notice to the Company of each new business activity
he plans to undertake that could reasonably be construed to potentially violate
Section 7, 8 or 9 above, at least ten (10) business days prior to beginning any
such activity. Such notice shall state the name and address of the Person for
whom such activity is undertaken and the nature of Executive's business
relationship(s) and position(s) with such Person. Executive shall provide the
Company with such other pertinent information concerning such business activity
as the Company may reasonably request in order to determine Executive's
continued compliance with his obligations under Sections 7, 8 and 9 hereof.

 

11. Enforcement of Covenants. Executive acknowledges that he has carefully read
and considered all the terms and conditions of this Agreement, including the
restraints imposed upon him pursuant to Sections 7, 8 and 9 hereof. Executive
agrees that said restraints are necessary for the reasonable and proper
protection of the Company and its Affiliates (as defined in Section 9) and that
each and every one of the restraints is reasonable in respect to subject matter,
length of time and geographic area. Executive further acknowledges that, were he
to breach any of the covenants contained in Sections 7, 8 and 9 hereof, the
damage to the Company would be irreparable. Executive therefore agrees that the
Company, in addition to any other remedies available to it, shall be entitled to
preliminary relief against any breach or threatened breach by Executive of any
of said covenants, without having to post bond. The parties further agree that,
in the event that any provision of Sections 7, 8 or 9 hereof shall be determined
by any court of competent jurisdiction to be unenforceable by reason of its
being extended over too great a time, too large a geographic area or too great a
range of activities, such provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law.

 

12. Conflicting Agreements. Executive hereby represents and warrants that the
execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which Executive is
a party or is bound and that Executive is not now subject to any covenants
against competition or similar covenants or any court order or other obligation
that would affect the performance of his obligations hereunder. Executive will
not disclose to or use on behalf of the Company any proprietary information of a
third party without such party's consent.

 

13. Arbitration.

 

a. Any dispute, controversy or claim between the parties arising out of this
Agreement shall be settled by arbitration conducted in Seattle, Washington in
accordance with the rules and procedures of JAMS for the resolution of
employment disputes (the "Rules") and the laws of the State of Washington.

 

b. In the event that a party requests arbitration (the "Requesting Party"), it
shall serve upon the other party (the "Non-Requesting Party") within ninety (90)
days of the date the Requesting Party knew, or reasonably should have known, of
the facts on which the controversy, dispute or claim is based, a written demand
for arbitration stating the substance of the controversy, dispute or claim and
the contention of the Requesting Party. An arbitrator shall be selected in
accordance with the Rules, with the Requesting Party initiating that process
within thirty (30) days of the date it serves demand for arbitration on the
Non-Requesting Party (or such longer period to which the parties shall agree in
writing.).

 

c. The function of the arbitrator shall be to determine the interpretation and
application of the specific provisions of this Agreement to the issues submitted
to arbitration. There shall be no right in arbitration to obtain, and no
arbitrator shall have any authority to award or determine, any change in,
addition to, or detraction from, any of the provisions of this Agreement. The
decision of the arbitrator shall be in writing, shall set forth the basis for
the

 

decision and shall be rendered within thirty (30) business days following the
hearing. The decision of the arbitrator acting within the scope of his/her
authority shall be final and binding upon the parties and may be enforced and
executed upon in any court having jurisdiction over the party against whom
enforcement of such decision is sought.

 

d. The parties involved in the dispute shall divide equally the administrative
charges, arbitrator's fees and related expenses of the arbitration, but each
party shall pay its own legal fees and expenses incurred in connection with such
arbitration.

 

e. Nothing contained herein, however, shall limit the right of the Company to
seek equitable or other relief from any court of competent jurisdiction for
violation of Section 7, 8 or 9 of this Agreement.

 

14. Definitions. Words or phrases which are initially capitalized or are within
quotation marks shall have the meanings provided in this Section 14 and as
provided elsewhere in this Agreement. For purposes of this Agreement, the
following definitions apply:

 

a. "Affiliates" means any parent and subsidiaries of the Company and any
entities directly or indirectly controlling, controlled by or under common
control with the Company, where control may be by either management authority or
equity interest.

 

b. "Code" means the U.S. Internal Revenue Code of 1986, as amended.

 

c. "Confidential Information" means any and all information of the Company and
its Affiliates that is not generally known by others with whom they compete or
do business, or with whom they plan to compete or do business. Confidential
Information includes without limitation such information relating to (i) the
development, research, testing, manufacturing, marketing and financial
activities of the Company and its Affiliates, (ii) the Products, (iii) the
costs, sources of supply, financial performance and strategic plans of the
Company and its Affiliates, (iv) the identity and special needs of the customers
of the Company and its Affiliates and (v) the people and organizations with whom
the Company and its Affiliates have business relationships and those
relationships. Confidential Information also includes information that the
Company or any of its Affiliates have received belonging to others with any
understanding, express or implied, that it would not be disclosed. Confidential
Information does not include information which is in the public domain without
fault by Executive or any third party.

 

d. Exclusive of Section iii of this Agreement, "Person" means an individual, a
corporation, an association, a partnership, an estate, a trust and any other
entity or organization, other than the Company or any of its Affiliates.

 

e. "Products" mean all products planned, researched, developed, tested,
manufactured, sold, licensed, leased or otherwise distributed or put into use by
the Company, or prior to a change of Control, of its Affiliates with which
Affiliate or Affiliate's activities Executive has had involvement in the course
of his employment or about which he has acquired or received any Confidential
Information, together with all services provided or planned by the Company, or
prior to a change of Control, of its Affiliates with which Executive has had
involvement in the course of his employment or about which Affiliate or
Affiliate's activities he has acquired or received any Confidential Information,
during Executive's employment.

f. References to termination of employment, retirement, separation from service
and similar or correlative terms mean a "separation from service" (as defined at
Section 1.409A-1(h) of the Treasury Regulations) from the Company and from all
other corporations and trades or businesses, if any, that would be treated as a
single "service recipient" with the Company under Section 1.409A- 1(h)(3) of the
Treasury Regulations.

g. "Specified employee" means an individual who is determined by the Company to
be a specified employee as defined in subsection (a)(2)(B)(i) of Section 409A of
the Code. The Company may, but need not, elect in writing, subject to the
applicable limitations under Section 409A of the Code, any of the special
elective rules prescribed in Section 1.409A-1(i) of the Treasury Regulations for
purposes of determining "specified employee" status. Any such written election
shall be deemed part of this Agreement.

 

15. Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

 

16. Assignment. Neither the Company nor Executive may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without the consent of
Executive to one of its Affiliates or to a Person with whom the Company shall
hereafter effect a reorganization, consolidation or merger or to whom the
Company transfers all or substantially all of its business or assets. This
Agreement shall inure to the benefit of and be binding upon the Company and
Executive, their respective successors, executors, administrators, heirs and
permitted assigns.

 

17. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement; or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

18. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of either party to require
the performance of any term or obligation of this Agreement, or the waiver by
either party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

 

19. Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, consigned to a national overnight courier service or
deposited in the United States mail, postage prepaid, and addressed to Executive
at his last known address on the books of the Company or, in the case of the
Company, at its principal place of business, attention of the Chairman of the
Board, or to such other address as either party may specify by notice to the
other actually received.

 

20. Entire Agreement. As of the effective date, this Agreement constitutes the
entire agreement between the parties and supersedes all prior communications,
agreements and understandings, written or oral, with respect to the terms and
conditions of Executive's employment.

 

21. Amendment. This Agreement may be amended or modified only by a written
instrument signed by Executive and by a expressly authorized representative of
the Company.

 

22. Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.

 

23. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.

 

24. Governing Law. This Agreement shall be construed and enforced under, and be
governed in all respects by, the laws of the State of Washington, without regard
to the conflict of laws principles thereof; provided, however, that in the event
the Company relocates its principal place of business and Executive's principal
place of work to another state, the laws of that state shall apply without
regard to the conflict of laws principles thereof.

 

IN WITNESS WHEREOF

, this Agreement has been executed as a sealed instrument by Executive and by
the Company, by its duly authorized representative, as of the date first above
written.



 

     

THE EXECUTIVE:

 

THE COMPANY:







/s/ Alexander Tokman

 

 

/s/ Jeff Wilson

Chief Finanical Officer

 

       

 

Exhibit A



Long-Term Incentive Award Objectives



The purpose of this Exhibit A is to set out the mutual understanding of the
Company and Executive as to the objectives underlying Stock Awards to be granted
to Executive during the Term pursuant to Section 4.c. of the Agreement. This
Exhibit A is not intended, nor shall it be construed, as a requirement that any
specific Stock Awards be granted or as a guarantee that the objectives set out
below, or any of them, will be met.

The parties agree that it is in their mutual interest that Executive acquire and
maintain, by the end of the Employment Term, equity ownership in the Company
represented by (i) the actual ownership of shares, whether or not vested, and/or
(ii) share units, whether or not vested, entitling or conditionally entitling
Executive to the future delivery of shares (but not including, for the avoidance
of doubt, unexercised stock options or stock appreciation rights), at a level
commensurate with Executive's position as Chief Executive Officer of the Company
as reasonably determined by the Board or a committee thereof (the "share
ownership objective"). The Board or a committee thereof shall give due
consideration to the share ownership objective in determining the nature, amount
and terms of Stock Awards to be granted to Executive pursuant to Section 4.c. of
the Agreement.

In determining the nature, amount and terms of Stock Awards to be granted to
Executive, the Board or a committee thereof shall also give due consideration to
the objectives of (i) promoting shareholder value by conditioning vesting and/or
the delivery of shares on achievement by the Company of key performance
milestones; (ii) enabling Executive to share in any appreciation in the value of
the Company's equity; and (iii) enabling Executive to capture any recognized
gain in a manner that as closely as possible harmonizes Executive's interests
with those of the Company.

 

EXHIBIT B



RELEASE OF CLAIMS



 

FOR AND IN CONSIDERATION OF the benefits to be provided me in connection with
the termination of my employment, as set forth in the agreement between me and
MICROVISION, INC. (the "Company") dated as of July 18, 2005 (the "Agreement"),
which are conditioned on my signing this Release of Claims and to which I am not
otherwise entitled, and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, I, on my own behalf and on
behalf of my heirs, executives, administrators, beneficiaries, representatives
and assigns, and all others connected with me, hereby release and forever
discharge the Company, its subsidiaries and other affiliates and all of their
respective past, present and future officers, directors, trustees, shareholders,
employees, agents, general and limited partners, members, managers, joint
venturers, representatives, successors and assigns, and all others connected
with any of them, both individually and in their official capacities, from any
and all causes of action, rights and claims of any type or description, known or
unknown, which I have had in the past, now have, or might now have, through the
date of my signing of this Release of Claims, in any way resulting from, arising
out of or connected with my employment by the Company or any of its subsidiaries
or other affiliates or the termination of that employment or pursuant to any
federal, state or local law, regulation or other requirement (including without
limitation Washington Law Against Discrimination (RCW 49.60), the Washington
Prohibited Employment Practices Law (RCW 49.44), the Washington Minimum Wage Act
(RCW 49.46), Washington's Little Norris-LaGuardia Act (RCW 49.32), the Civil
Rights Act of 1964 (including Title VII of that Act), the Equal Pay Act of 1963,
the Age Discrimination in Employment Act of 1967 (ADEA), the Americans with
Disabilities Act of 1990 (ADA), the Fair Labor Standards Act of 1938 (FLSA), the
Family and Medical Leave Act of 1993 (FMLA), the Worker Adjustment and
Retraining Notification Act (WARN), the Employee Retirement Income Security Act
of 1974 (ERISA), the National Labor Relations Act (NLRA), and the fair
employment practices laws of the state or states in which I have been employed
by the Company or any of the subsidiaries or other affiliates, each as amended
from time to time).

Excluded from the scope of this Release of Claims is (i) the Final Payment (as
defined in the Agreement) owed to Executive pursuant to the Agreement; (ii) any
claim arising under the terms of the Agreement after the effective date of this
Release of Claim, (iii) any right of indemnification or contribution that I have
pursuant to the Articles of Incorporation or By-Laws of the Company or any of
its subsidiaries or other affiliates and (iv) any non-forfeitable rights to
accrued benefits, if any, arising under any applicable employee benefit plans.

 

In signing this Release of Claims, I acknowledge my understanding that I may not
sign it prior to the termination of my employment, but that I may consider the
terms of this Release of Claims for up to twenty-one (21) days (or such longer
period as the Company may specify) from the later of the date my employment with
the Company terminates or the date I receive this Release of Claims. I also
acknowledge that I am advised by the Company and its subsidiaries and other
affiliates to seek the advice of an attorney prior to signing this Release of
Claims; that I have had sufficient time to consider this Release of Claims and
to consult with an attorney, if I wished to do so, or to consult with any other
person of my choosing before signing; and that I am signing this Release of
Claims voluntarily and with a full understanding of its terms.

I further acknowledge that, in signing this Release of Claims, I have not relied
on any promises or representations, express or implied, that are not set forth
expressly in the Agreement. I understand that I may revoke this Release of
Claims at any time within seven (7) days of the date of my signing by written
notice to the [Director, Human Resources] of the Company and that this Release
of Claims will take effect only upon the expiration of such seven-day revocation
period and only if I have not timely revoked it.

Intending to be legally bound, I have signed this Release of Claims under seal
as of the date written below.

Signature: _____________________________________________

Name (please print): ____________________________________

Date Signed: ___________________________________________